Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 1/15/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Reminder: date must also be provided.

Claim Objections
Claim 8 is objected to because of the following informalities:  the term “wherein the the point” should be changed to --wherein the point--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the at least one panel".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 13-16, 18, and 19 (claims 13-15 as understood) are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Stephens (US8360049), which shows all of the claimed limitations.  Stephens shows:  
Claim 1 (Currently Amended): A camp stove assembly (a camp fire is inherently capable of being used as a camp stove) having a fuel supply (wood) and a point of heat production 40, comprising: a reflective structure 10 comprising at least one panel 20, the at least one panel defining a concavity located entirely on each of the at least one panels (see figures), wherein the concavity of the at least one panel is positionable to reflect heat or infrared light from the point of heat production to the fuel supply (col. 2, lines 42-54).  
Claim 2 (Currently Amended): The camp stove assembly of claim 1, wherein the concavity is defined by the entirety of one of the at least one panels of the reflective structure, forming a single panel concavity (fig. 1).  
Claim 3 (Currently Amended): The camp stove assembly of claim 1 , wherein a second concavity is defined by a plurality of panels of the reflective structure (fig. 1).  
Claim 6 (Orignal): The camp stove assembly of claim 1, wherein the concavity is defined by an angle in the reflective structure (inherent).  
Claim 7 (Currently Amended): The camp stove assembly of claim 1, wherein the reflective structure is at least partially cylindrical (fig. 1).  
Claim 8 (Currently Amended): The camp stove assembly of claim 1, wherein the the point of heat production receives fuel from the fuel supply (fig. 1; inherent).  
Claim 9 (Currently Amended): The camp stove assembly of claim 1, wherein the reflective structure includes at least a first panel and a second panel, the first panel coupled in infrared communication to at least the second panel, the point of heat production, and the fuel supply (fig. 1).  
Claim 13 (Currently Amended): A method for warming a fuel supply (wood; fig. 1) of a camping stove (intended use), comprising: providing one reflective structure 10, comprising a panel 20, the at least one panel defining a concavity located entirely on the panel (fig. 1); providing a source of infrared light (fire inherently produces infrared light); and positioning the concavity of the panel to direct infrared light from the source of infrared light incident upon the panel towards a point of focus on the fuel supply to warm (fig. 1).  
Claim 14 (Currently Amended): The method of claim 13, wherein the point of focus is the fuel supply, and the fuel supply supplies fuel to the source of infrared light (inherent; fig. 1).  
Claim 15 (Currently Amended): The method of claim 13, wherein the reflective structure includes at least two panels positioned to form a concavity relative to the point of focus (fig. 1).  
Claim 16 (Currently Amended): A camp stove assembly (a camp fire is inherently capable of being used as a camp stove) having a fuel supply (wood) and a point of heat production 40 lying in a first horizontal plane (fig. 1), comprising: at least one panel of a reflective structure lying outside the first horizontal plane 80,82, the at least one panel 20 positioned to reflect heat or infrared light from the point of heat production to the fuel supply (fig. 1,4).  
Claim 18 (Currently Amended): The camp stove assembly of claim 16, wherein the at least one panel is disposed exclusively above the first horizontal plane (fig. 1,4).  
Claim 19 (New): The camp stove assembly of claim 1, wherein a bottom end 30 of the at least one panel is farther away in a lateral direction from the point of heat production than a top end of the at least one panel (fig. 1).



Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tsai (US5992407), which shows all of the claimed limitations.  Tsai shows: 
Claim 16 (Currently Amended): A camp stove (fig. 1) assembly having a fuel supply 1 and a point of heat production 11 lying in a first horizontal plane (fig. 1), comprising: at least one panel 14 of a reflective structure (inherent for a structure to have some heat reflective ability, regardless of how minimal) lying outside the first horizontal plane (fig. 1), the at least one panel positioned to reflect heat or infrared light from the point of heat production to the fuel supply (capable of performing this function, regardless of how minimal).  
Claim 17 (Currently Amended): The camp stove assembly of claim 16, wherein the at least one panel is disposed exclusively below the first horizontal plane (fig. 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens (US8360049) in view of Wegert (US20190277468).
Stephens discloses substantially all of the claimed limitations, as discussed above.  Stephens further discloses a decorative design 150 (col. 5, lines 1-7).  
Stephens teaches the invention as described above but fails to explicitly teach dimpled surface.
Wegert, in the same or related field of endeavor, teaches that it is known in the art to provide a dimpled surface (para. 0026).
Wegert teaches that such an arrangement provides for decoration (para. 0026).
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the dimpled surface as taught by Wegert into the invention disclosed by Stephens, so as to provide for decoration.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens (US8360049) in view of Gardner (US20080078377).
Stephens teaches the invention as described above but fails to explicitly teach the structure including mesh.
Gardner, in the same or related field of endeavor, teaches that it is known in the art to provide a screen for a fire made with metal mesh (para. 0042-0044).
Gardner teaches that such an arrangement is preferable (para. 0042-0044).
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the panel including mesh as taught by Gardner into the invention disclosed by Stephens, so as to provide for perference.

Claims 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Stephens (US8360049).
Stephens teaches the invention as described above but fails to explicitly teach the ranges.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Stephens, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Swain, 156 F.2d 239.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Response to Arguments
Applicant's arguments with respect to the claim have been considered.  However, in view of the amendments to the claims the arguments regarding the previous rejections are moot in view of the new grounds of rejection necessitated thereby. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.
November 14, 2022

/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762